DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: US 11,165,474 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/486,380
US 11,165,474 B2
1. A method performed by a base band unit, the method comprising: 


hosting a first physical layer; 

receiving reference signals from a radio unit, wherein the radio unit is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 


performing channel estimation based on the reference signals; and 

transmitting, to the radio unit, weight information related to receiving antenna weights by which signals received via the plurality of antennas are multiplied by the radio unit, 


wherein each of the base band unit and the radio unit is one of a plurality of apparatuses constituting a base station, and 


wherein the base band unit and the radio unit are physically separated, and the base band unit and the radio unit are linked by an interface requiring a frequency band.

20. A method, performed by a first communication apparatus, the method comprising: 

hosting a first physical layer; 

receiving reference signals from a second communication apparatus, wherein the second communication apparatus is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 

performing channel estimation based on the reference signals; and 

transmitting, to the second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas, 

wherein each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and 

wherein the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band.



Instant Application: 17/486,380
US 11,165,474 B2
20. A base band unit comprising: 

a memory storing instructions; and 

one or more processors configured to execute the instructions to: 

host a first physical layer; 

receive reference signals from a radio unit, wherein the radio unit is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 


perform channel estimation based on the reference signals; and 

transmit, to the radio unit, weight information related to receiving antenna weights by which signals received via the plurality of antennas are multiplied by the radio unit, 


wherein each of the base band unit and the radio unit is one of a plurality of apparatuses constituting a base station, and 


wherein the base band unit and the radio unit are physically separated, and the base band unit and the radio unit are linked by an interface requiring a frequency band.
1. A first communication apparatus comprising: 

a memory storing instructions; and 

one or more processors configured to execute the instructions to: 

host a first physical layer; 

receive reference signals from a second communication apparatus, wherein the second communication apparatus is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 

perform channel estimation based on the reference signals; and 

transmit, to the second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas, 

wherein each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and 

wherein the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band.

19. A method performed by radio unit comprising: 





hosting a second physical layer being at a lower layer of a communication protocol than a first physical layer; 


receive signals via a plurality of antennas; 

transmitting, to a base band unit, reference signals to be used for channel estimation performed by the base band unit, 

wherein the base band unit is configured to host the first physical layer; 

receiving, from the base band unit, weight information related to reception antenna weights, and 

multiplying signals received via the plurality of antennas by the receiving antenna weights, 

wherein each of the base bands unit and the radio unit is one of a plurality of apparatuses constituting a base station, and 


wherein the base band unit and the radio unit are physically separated, and the base band unit and the radio unit are linked by an interface requiring a frequency band.

19. A second communication apparatus comprising: 

a memory storing instructions; and 
one or more processors configured to execute the instructions to: 

host a second physical layer being at a lower layer of a communication protocol than a first physical layer; 


receive signals via a plurality of antennas;

transmit, to a first communication apparatus, reference signals to be used for channel estimation performed by the first communication apparatus,

wherein the first communication apparatus is configured to host the first physical layer; 

receive, from the first communication apparatus, weight information related to reception antenna weights, and 

multiply signals received via the plurality of antennas by the receiving antenna weights, 

wherein each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and 

wherein the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band.



Instant Application: 17/486,380
US 11,165,474 B2
1. A method performed by a base band unit, the method comprising: 





hosting a first physical layer; 

receiving reference signals from a radio unit, wherein the radio unit is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 


performing channel estimation based on the reference signals; and 

transmitting, to the radio unit, weight information related to receiving antenna weights by which signals received via the plurality of antennas are multiplied by the radio unit, 


wherein each of the base band unit and the radio unit is one of a plurality of apparatuses constituting a base station, and 


wherein the base band unit and the radio unit are physically separated, and the base band unit and the radio unit are linked by an interface requiring a frequency band.

1. A first communication apparatus comprising: 

a memory storing instructions; and 

one or more processors configured to execute the instructions to: 

host a first physical layer; 

receive reference signals from a second communication apparatus, wherein the second communication apparatus is configured to host a second physical layer being at a lower layer of a communication protocol than the first physical layer and receive signals via a plurality of antennas; 

perform channel estimation based on the reference signals; and 

transmit, to the second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas, 

wherein each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and 

wherein the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band.

2. The method according to claim 1, wherein the weight information is information indicating the receiving antenna weights.

2. The first communication apparatus according to claim 1, wherein the weight information is information indicating the receiving antenna weights.

3. The method according to claim 2, wherein the weight information includes information indicating respective weights included in the receiving antenna weights.

3. The first communication apparatus according to claim 2, wherein the weight information includes information indicating respective weights included in the receiving antenna weights.

4. The method according to claim 2, wherein 

the receiving antenna weights are one receiving antenna weight set included in a plurality of predetermined receiving antenna weight sets, and the weight information is an index indicating the one receiving antenna weight set.

4. The first communication apparatus according to claim 2, wherein 
the receiving antenna weights are one receiving antenna weight set included in a plurality of predetermined receiving antenna weight sets, and the weight information is an index indicating the one receiving antenna weight set.

5. The method according to claim 1, wherein the weight information is generated based on channel estimates calculated by the channel estimation.

5. The first communication apparatus according to claim 1, wherein the weight information is generated based on channel estimates calculated by the channel estimation.

6. The method according to claim 1 further comprising: 
transmitting, to the radio unit, the weight information and information related to use of the receiving antenna weights.

6. The first communication apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to transmit, to the second communication apparatus, the weight information and information related to use of the receiving antenna weights.

7. The method according to claim 6, wherein the information related to use of the receiving antenna weights includes frequency information related to frequencies for which the receiving antenna weights are used.

7. The first communication apparatus according to claim 6, wherein the information related to use of the receiving antenna weights includes frequency information related to frequencies for which the receiving antenna weights are used.
8. The method according to claim 6, 
wherein the information related to use of the receiving antenna weights includes time information related to time when the receiving antenna weights are used.

8. The first communication apparatus according to claim 6, wherein the information related to use of the receiving antenna weights includes time information related to time when the receiving antenna weights are used.

9. The method according to claim 1, 
wherein the reference signals are reference signals transmitted during a specific period in a time frame.

9. The first communication apparatus according to claim 1, wherein the reference signals are reference signals transmitted during a specific period in a time frame.

10. The method according to claim 8, wherein 

the time frame is a radio frame, and 

the specific period is a specific symbol.

10. The first communication apparatus according to claim 9, wherein 
the time frame is a radio frame, and 

the specific period is a specific symbol.

11. The method according to claim 1, 
wherein the reference signals are sounding reference signals (SRS) or demodulation reference signals (DMRS).
11. The first communication apparatus according to claim 1, 
wherein the reference signals are sounding reference signals (SRS) or demodulation reference signals (DMRS).

12. The method according to claim 1 further comprising: 
 
generating the weight information based on the reference signals.

12. The first communication apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to generate the weight information based on the reference signals.

13. The method according to claim 1 further comprising: 
performing demodulation and decoding for signals of one or more layers generated by the radio unit multiplying signals received via the plurality of antennas by the receiving antenna weights.

13. The first communication apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to perform demodulation and decoding for signals of one or more layers generated by the second communication apparatus multiplying signals received via the plurality of antennas by the receiving antenna weights.

14. The method according to claim 1 further comprising: 

transmitting, to the radio unit, other weight information related to transmitting antenna weights which the radio unit uses for generation of signals to be transmitted via the plurality of antennas, the other weight information being generated based on the reference signals.

14. The first communication apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to 
transmit, to the second communication apparatus, other weight information related to transmitting antenna weights which the second communication apparatus uses for generation of signals to be transmitted via the plurality of antennas, the other weight information being generated based on the reference signals.

15. The method according to claim 1,

wherein the receiving antenna weights are antenna weights which the radio unit also uses for generation of signals to be transmitted via the plurality of antennas.

15. The first communication apparatus according to claim 1, 
wherein the receiving antenna weights are antenna weights which the second communication apparatus also uses for generation of signals to be transmitted via the plurality of antennas.

16. The method according to claim 14,

wherein the radio unit is an apparatus which performs communication in time division duplex (TDD).

16. The first communication apparatus according to claim 14, 
wherein the second communication apparatus is an apparatus which performs communication in time division duplex (TDD).

17. The method according to claim 1, 

wherein the receiving antenna weights are weights by which the radio unit multiplies signals from the terminal apparatus, the signals being received via the plurality of antennas.

17. The first communication apparatus according to claim 1, 
wherein the receiving antenna weights are weights by which the second communication apparatus multiplies signals from the terminal apparatus, the signals being received via the plurality of antennas.
18. The method according to claim 1 further comprising:

transmitting, to the radio unit, other weight information related to transmitting antenna weights, and wherein the other weight information related to transmitting antenna weights is information in a format the same as a format of the weight information related to the receiving antenna weights.

18. The first communication apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to 
transmit, to the second communication apparatus, other weight information related to transmitting antenna weights, and wherein the other weight information related to transmitting antenna weights is information in a format the same as a format of the weight information related to the receiving antenna weights.



As is shown in the comparison above, the claims in patent (US 11,165,474 B2) have all the limitations of the claims in instant application except that the “first communication apparatus” and the “second communication apparatus” in the claims of (US 11,165,474 B2) are respectively replaced by the “base band unit” and “radio unit” in the claims of the instant application. Since the “first communication apparatus” has the same functional language as the “base band unit” in the claims, and the “second communication apparatus” has the same functional language as the “radio unit” in the claims, the claims in (US 11,165,474 B2) and the claims in the instant application are considered patentably indistinct. 
Claims 1-18 of the instant application are method claims which are broader than their corresponding apparatus claims (namely claims 1-18) of the (US 11,165,474 B2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631